F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         AUG 29 2002
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                       No. 02-3141
                                               (D.C. No. 98-CR-40042-DES)
v.
                                                       (D. Kansas)
LEROY HUDSON, JR.,

          Defendant - Appellant.




                              ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.


      Appellant Leroy Hudson, Jr. appeals the district court’s refusal to modify

his sentence. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm. 1




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      1
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.
      Hudson pleaded guilty to one count of conspiring to possess over five

grams of cocaine base with the intent to distribute. He was sentenced to 108

months’ imprisonment. Subsequently, he filed a motion to modify his sentence

pursuant to 18 U.S.C. § 3582(c) and Federal Rule of Criminal Procedure 35. The

district court denied the motion, determining that § 3582 did not authorize it to

modify Hudson’s sentence.

      18 U.S.C. § 3582(c) provides that a district court may not modify a term of

imprisonment once it has been imposed except in three circumstances: (1) upon

motion of the Director of the Bureau of Prisons if the court finds that

extraordinary and compelling reasons warrant such a reduction or if the defendant

is at least 70 years of age; (2) if a modification is expressly permitted by statute

or Rule 35; or (3) if the defendant has been sentenced based on a range that has

been subsequently lowered by the Sentencing Commission. Hudson contends only

that modification is authorized by Rule 35(b). 2

      Rule 35(b) provides that the court may reduce a defendant’s sentence to

reflect his substantial assistance with law enforcement authorities. Fed. R. Crim.

P. 35(b). Importantly, such a reduction may be made only “[i]f the government so


      2
       To the extent Hudson argues that the district court may modify his
sentence based upon extraordinary family circumstances under 18 U.S.C. §
3582(c)(1)(A)(i), we reject the argument. As the district court noted, §
3582(c)(1)(A)(i) requires that the Director of the Bureau of Prisons make such a
motion, not the prisoner. The Director has made no motion in this case.

                                          -2-
moves within one year after the sentence is imposed.” Id. The government,

however, has made no such motion on Hudson’s behalf. Though Hudson’s pro se

brief is not entirely clear, he seems to argue that Koon v. United States, 518 U.S.

81 (1996), authorizes the district court to modify a sentence pursuant to Rule

35(b) absent a government motion. Koon establishes a framework for analyzing

departures at initial sentencing. It does not reference Rule 35 and is not

applicable to a motion for modification of a sentence made over two years after

sentencing. 3

      The district court is hereby AFFIRMED.

                                               Entered for the Court



                                               Michael R. Murphy
                                               Circuit Judge




      3
         Hudson also cites an opinion from the Court of Appeals for the District of
Columbia Circuit, In re Sealed Case (Sentencing Guidelines, Substantial
Assistance), 149 F.3d 1198, 1204 (D.C. Cir. 1998), which held that “even where
the government files no motion [under U.S.S.G. § 5K1.1], Koon authorizes
district courts to depart from the Guidelines based on a defendant’s substantial
assistance where circumstances take the case out of the relevant guideline
heartland.” The D.C. Circuit subsequently reheard the case en banc and vacated
in part the panel opinion, holding that “a court may depart for substantial
assistance only upon filing of an appropriate motion by the government.” In re
Sealed Case No. 97-3112, 181 F.3d 128, 136 (D.C. Cir. 1999) (en banc). This
circuit has adopted the same rule. See United States v. Duncan, 242 F.3d 940,
944 (10th Cir. 2001).

                                         -3-